On Petition for Rehearing.
I have carefully considered the petition for rehearing filed by J. H. Zarecor and other petitioning defendants, and am of opinion that the prayer of the petition for rehearing should be denied.
I do not think that the entire membership of both the Presbyterian Church of the United States of America and the Cumberland Presbyterian Church are shown to have had any such interest in the specific church property involved in Uandrith v. Hudgins- as to make that suit propeidy a class suit binding on members pf both churches throughout the United States, or upon any other persons .than members of the particular church whose property was in question therein, and in reference to the beneficial ownership of such property.
Furthermore the defendants’ contention in reference to the effect of the quo warranto proceedings cannot be sustained in the light of the construction placed upon the issues in said quo warranto proceedings in the opinion of the Supreme Court of the United States in Helm v. Zarecor, 222 U. S. 32, 32 Sup. Ct. 10, 56 L. Ed. 77, and for the reasons heretofore stated in my former opinion.
The prayer of the petition for a rehearing must accordingly be denied.